NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CALVIN MALONE,                                  No. 18-35261

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05552-RBL

 v.
                                                MEMORANDUM*
LESLIE SZIEBERT, Washington State
Special Commitment Center Chief Medical
Director,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Calvin Malone, who is civilly committed in the state of Washington at the

Special Commitment Center (“SCC”), appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging constitutional



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Mitchell v. Washington, 818 F.3d 436, 441 (9th Cir. 2016). We vacate and

remand.

      The district court granted summary judgment on Malone’s claims alleging

constitutionally inadequate medical care and a violation of the Equal Protection

Clause. However, it is not clear from the record whether defendant Sziebert, or

someone else, is responsible for scheduling patients to be transported to medical

services. The position description for the Medical Director provides that the

Medical Director has “extensive input into the daily operation of clinical and

residential programming,” authority “over the entire scope of the [SCC] Program

and all of its residential venues,” and “direct responsibility for the oversight of all

SCC medical policies.” Further, Sziebert testified during his deposition that he

was aware that Malone had an outpatient appointment that was “not carried out . . .

because of a stricture that security placed on [SCC] that there was only two

medical trips out.” Sziebert additionally admitted during his deposition that “there

[are] occasions when the health and safety of a resident is compromised due to the

physical location of the facility and the length of time it takes to transport a patient

to medical services.” On this record, Sziebert has not met his burden of showing

that there is no genuine dispute of material fact as to whether he was not

responsible for the alleged violations. See Felarca v. Birgeneau, 891 F.3d 809,


                                           2                                     18-35261
819-20 (9th Cir. 2018) (supervisor can be liable under § 1983 for “knowingly

refusing to terminate a series of acts by others, which the supervisor knew or

reasonably should have known would cause others to inflict a constitutional injury”

(citation omitted)); see also Mitchell, 818 F.3d at 443-44 (setting forth standards

for constitutionally adequate medical care under Fourteenth Amendment and equal

protection claims). We vacate summary judgment on these claims and remand for

further proceedings.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          3                                    18-35261